Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3.	The amendments filed on 09/19/2022 have been fully considered and are made of record.
	a. Claims 1, 4-5, 7 and 17 have been amended.

Response to Arguments

4.	Applicant’s arguments with respect to independent claim 1 have been considered and are persuasive. Therefore, the rejection is withdrawn.
Regarding independent claim 13, applicant argued in page 6 that “Independent Claim 13 also stands rejected as allegedly anticipated by Gerlach. See Office Action, p. 6. In particular, the Office Action contends that Gerlach teaches "a plurality of surge protection devices coupled in parallel (plurality of protection devices 61 and 63 are parallel in Fig. 2." Office Action, p. 7. As noted above, the capacitors 63 are not surge protection devices. In addition, the surge protection devices 61 do not appear to be coupled in parallel. Rather, it appears that the surge protection devices 61 are coupled in series”. Examiner respectfully disagrees.
Gerlach teaches 63 in Fig. 2 is SPD array (See [0041], Lines 7-8) and SPD array 63 provides overvoltage protection load (See [0041]). Therefore 63 is also protection device with 61 in Fig. 3 (See [0034]).

Gerlach further teaches each element of 61 is parallel to each element of 63 in Fig. 3. For example element 81 of 61 is parallel to element 71 of 63, element 82 of 61 is parallel to element 72 of 63 in Fig. 3. Therefore plurality of surge protection devices 61 and 63 are parallel to each other in Fig. 3.
Therefore, the rejection stands.

Regarding independent claim 18, applicant argued in page 6 that “The Office Action asserts that Joo teaches "detecting movement of an actuator (detecting movement of actuator 132..." Office Action, p. 12. The item labeled 132 in FIG. 3 of Joo is a silicon-controlled rectifier (SCR), which is a solid-state electronic device that does not move. Therefore, Joo does not provide the teachings alleged”. Examiner respectfully disagrees.

Joo teaches element 132 in Fig. 3 is switch. Therefore 132 turns on and off and movement of switch 132 occurs by turning on and off (See [0073]). When surge occurs the state of switch 132 changes and movement (on/off state) of switch 132 is detected (See [0073]).

Therefore, the rejection stands.
Therefore applicant’s arguments regarding independent claims 13 and 18 are not persuasive.







Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 13-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gerlach (Pub NO. US 2010/0014205 A1; hereinafter Gerlach).
Regarding Claim 13, Gerlach teaches an apparatus (apparatus in Fig. 2 and Fig. below; See [0032]-[0038]) comprising:
a plurality of surge protection devices coupled in parallel (plurality of protection devices 61 and 63 are parallel because component 81 of 61 is parallel with component 71 of 63; 82 of 61 is parallel to 72 of 63 and so on, therefore 61 and 63 are parallel in Fig. 2 and Fig. below; See [0032]-[0035]); and
a detector circuit (111, 107 and 109 in Fig. 2 and Fig. below; See [0036]-[0038]) configured to sense states of the surge protection devices and to discriminate at least three different protection levels provided by the surge protection devices (101A, 101B and 101C are three different protection levels in Fig. 2; See [0036]-[0038]).

    PNG
    media_image1.png
    905
    889
    media_image1.png
    Greyscale

Regarding Claim 14, Gerlach teaches the apparatus of claim 13, further comprising a plurality of mechanical actuators (actuators 101A, 101B and 101C in Fig. 2 and Fig. below; See [0036]) associated with respective ones of the surge protection devices (See Fig. 2 and Fig. below) and 
configured to indicate status of the associated surge protection devices (See [0036]) and wherein the detector circuit is configured to sense actuation of the actuators and responsively determine a protection level provided by the plurality of surge protection devices (See [0036]-[0038]).

    PNG
    media_image1.png
    905
    889
    media_image1.png
    Greyscale

Regarding Claim 15, Gerlach teaches the apparatus of claim 14, wherein the detector circuit comprises a plurality of switches (switches 109 in Fig. 2; See [0036]) configured to be actuated by respective ones of the actuators (switches 109 are actuated by respective 101A, 101B and 101C in Fig. 2; See [0038]).
Regarding Claim 16, Gerlach teaches the apparatus of claim 15, wherein the detector circuit further comprises a processor (119 and 121 in Fig. 2; See [0038]) coupled to the plurality of switches (119 and 121 are coupled to switches 109 in Fig. 2) and configured to determine states of switches and to determine a protection level based on the determined states of the switches (See [0036]-[0038]).
Regarding Claim 17, Gerlach teaches the apparatus of claim 16, wherein the processor is configured to store an identifier (identifier 15A, 15B and 15C in Fig. 2; See [0038]) of a configuration of the surge protection devices and to interpret the states of the switches based on the stored identifier (remote monitoring stores identifier; See [00386]).
9.	Claim(s) 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Joo et al. (Pub No US 2019/0393698 A1; hereinafter Joo).
Regarding Claim 18, Joo teaches a method (method in Fig. 3; See [0073]) comprising:
detecting movement of an actuator (detecting movement of actuator 132 in Fig. 3; See [0073]) associated with a surge protection device (protection device 130 in Fig. 3; See [0073]) of a plurality of surge protection devices (plurality of devices 130, 131, 132, 133 in Fig. 3; See [0073]); and
determining a protection level (protection level is determined by capacitor 141 voltage greater than threshold; See [0073]) provided by the plurality of surge protection devices (See surge protection device in Fig. 3; See [0073]) responsive to the detected movement (responsive to movement of switch 132 in Fig. 3; See [0073]).
Regarding Claim 19, Joo teaches the method of claim 18, wherein detecting movement of the actuator comprises detecting a state of switch configured to be actuated by the actuator (switch 132 is configured to actuated in Fig 3; See [0073]).
Regarding Claim 20, Joo teaches the method of claim 19, 
wherein detecting a state of switch configured to be actuated by the actuator (switch 132 is configured to actuated in Fig 3; See [0073]) is preceded by storing an identifier (identifier is threshold value that  is stored; See [0073]]) of a configuration of the surge protection devices (device in Fig. 3 See [0073]) and 
wherein determining a protection level provided by the plurality of surge protection devices responsive to the detected movement comprises interpreting a status of the switch based on the identifier (status of switch is interpreted as the switch is open or closed by the threshold value; See [0073]).
Reason for Allowance

3.	Claims 1-12 are allowed. Examiner’s reasons for allowance are following:

	a)	Applicant amended independent claims 1 and overcome rejection. Applicant’s arguments filed on 09/19/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 06/20/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 1: 
As to claims 1-12 the present invention is direct to an apparatus, comprising: Independent claim 1 identifies the uniquely distinct features of “a plurality of mechanical actuators associated with respective ones of the surge protection devices and configured to move to indicate status of the associated surge protection devices; and a detector circuit configured to sense actuation of the actuators and responsively determine a protection status of the plurality of surge protection devices”.
The closest prior art, Gerlach et al. (Pub NO. US 2010/0014205 A1), Joo et al. (Pub No US 2019/0393698 A1) teaches System and Method for Surge Protection, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858